DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on June 24, 2000.
Claims 1-20 are pending.  Claims 1, 9, and 16 are independent claims.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 608 in Figure 6 on page 6 of the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification in compliance with 37 CFR 1.121(b) to correct the relevant deficiencies is required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 6, 14, and 20 are objected to because of the following informality: the phrase “dynamically aligning a midpoint of the first operator block with a midpoint of the second operator” should read “dynamically aligning a midpoint of the first operator block with a midpoint of the second operator block” in each of the claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Independent Claims 1, 9, and 16 are directed to a method, system, and medium for generating a layout of a dataflow model.  The specific limitations of representative Claim 1 that recite the abstract idea are: receiving a plurality of operator blocks and at least one connector for connecting the operator blocks to generate a dataflow model, wherein each connector includes a first endpoint and a second endpoint; receiving an annotation for each operator, wherein the annotation file is received when the operator is received; receiving a positioning of each connector to connect two operator blocks; and generating a layout of the dataflow model based on one or more semantic rules and one 
Under a broadest reasonable interpretation, these limitations as claimed represent an abstract idea in the form of mental processes or concepts performed in the human mind such as observation, evaluation, judgement, and opinion.  The concepts of receiving operator blocks, connectors, and annotations, positioning connectors, determining aspects of operator blocks and connectors, and generating a layout of a dataflow model based on one or more semantic rules and one or more geometric rules represent activities that may be performed by “head and hand” (Gottschalk v. Benson, 409 U.S. 63 [1972], at 65) and “pen and paper" (CyberSource Corp. v. Retail Decisions, Inc., No. 09-1358 [Fed. Cir. Aug. 16, 2001], at 12).  For example, an individual might mentally visualize an arrangement of a dataflow model based on rules or might draw an arrangement of a dataflow model based on rules.  Other than reciting a “computer-implemented method,” “a user interface,” and a “file,” nothing in the claim precludes these steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application because “computer,” “user interface,” and “file” represent only general or generic computing components recited at a high-level of generality such that they amount no more than mere instructions to apply the abstract idea using a generic computer component.  Additional elements, when considered both individually and as a combination, do not amount to significantly more than the abstract idea because the limitations are merely aspects of implementing the abstract idea in a generic computing environment and 
This judicial exception is not integrated into a practical application because the “computer,” “user interface,” and “file” of Claim 1 represent only general or generic computing components recited at a high-level of generality such that they amount no more than mere instructions to apply the abstract idea using a generic computer component.  Additional elements, when considered both individually and as a combination, do not amount to significantly more than the abstract idea because the limitations are merely aspects of implementing the abstract idea in a generic computing environment and require no more than a generic computer to perform generic computer functions.  Similarly, the elements “system,” “display,” “memory storing processor-executable steps,” “visualization module,” and “visualization processor operative with the visualization module to execute the processor-executable process steps” in Claim 9 and “non-transitory computer-readable medium storing program code, the program code executable by a computer system” in Claim 16 represent generic computer components that do not amount to significantly more than the abstract idea because the 
Dependent Claims 2-8, 10-15, and 17-22 similarly do not include elements, considered both individually and as a combination, that are integrated into a practical application or amount to significantly more than the abstract idea and are rejected under the same rationale.  As noted in relationship to the discussion of limitations of Claim 16, semantic or geometric rules that include determining an amount of inputs and outputs for each operator block and determining a distance between endpoints for each connector as recited in Claims 2 and 10 are included in the abstract idea as they represent steps that may be performed in the human mind such as observation, evaluation, judgement, and opinion.  Specific alignments and arrangements of operator blocks and connectors as recited in Claims 3-7, 11-14, and 17-20 are similarly aspects implicated by a mental process of evaluation or visualization.  Finally, segmenting a dataflow model into underlying segments for each operator block, representing an operation principle of the segments, and determining a semantic alignment based on the segments represents as recited in Claims 8 and 15 represent steps that may be performed in the human mind such as observation, evaluation, and judgement.  Recitation of JSON code in these claims represents merely using a generic computer to perform generic computer functions as noted above as JSON is an established computing format and represents an insignificant extra-solution activity or feature.  Thus, dependent Claims 2-8, 10-15, and 17-22 are rejected under the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites the limitation “the second connector” in the claimed method.  There is insufficient antecedent basis for this limitation in the claim.  Dependence from Claim 6 rather than Claim 1 was likely intended.  
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdul-Jawad et al., U.S. Patent 10,775,976 B1 (issued Sep. 15, 2020) (hereinafter “Abdul-Jawad”).
Regarding Claim 1, Abdul-Jawad discloses a computer-implemented method (e.g., Abdul-Jawad, Abstract, describing methods and systems for graphical user comprising:
Receiving, at a user interface, a plurality of operator blocks and at least one connector for connecting the operator blocks to generate a dataflow model, wherein each connector includes a first endpoint and a second endpoint (see, e.g., id., col. 140, lines 42-45, and Fig. 35A, describing and illustrating an interface diagram of an example graphical interface that provides a canvas for building data processing pipelines and describing a user allowed to specify a source node, transformation node, or write node and build a pipeline in either or both directions as needed; col. 144, line 63, – col. 145, line 24, describing and illustrating an interface diagram of an example graphical interface for adding nodes to data processing pipelines and describing user interactions such as drag and drop of nodes of particular functions; col. 146, line 62, – col. 147, line 8, and Fig. 37, describing and illustrating an algorithm implemented by a graphical programming system to create a data processing pipeline in which a GUI pipeline creator provides a GUI including a canvas through which the user can program operation of a data processing pipeline by specifying a graph of nodes that transform data as well as interconnections that designate routing of data between individual nodes within the graph; and col. 151, lines 5-17, and Fig. 41, describing and illustrating an algorithm implemented by the graphical programming system to generate data processing pipeline previews in which the user specifies a graph of nodes as well as interconnections between individual nodes within the graph);
Receiving an annotation file for each operator, wherein the annotation file is received when the operator is received at the user interface (see, e.g., id., col. 139, lines 8-23, and Fig. 34, describing and illustrating an embodiment of the graphical programming system as comprising a function repository of an intake system that includes one or more physical storage devices that store data representing functions that can be implemented to manipulate information; col. 145, lines 25-28 and 49-65, col. 146, lines 4-16, and Fig. 36, describing and illustrating interactions for designing a data processing pipeline using a graphical user interface in which a user device submits a request to the GUI pipeline creator to create a processing pipeline, a display manager sends a request to the intake system for a function registry stored in the function repository that includes specified transforms that can be performed by nodes in data processing pipelines, the intake system sends the function registry to the display manager, the display manager uses the function registry to configure the GUI by preparing a graphical representation of available nodes, and the display manager updates the processing pipeline when the user selects to add a node or interconnection to the GUI; and col. 140, lines 50-60, and Fig. 35A, describing and illustrating an example of a processing pipeline with a particular configuration in which boxes include text to indicate the type of source, destination, or function represented by a node [indicating display features that can be viewed as annotations].  Note that such arrangements as described can be viewed as comprising receiving an annotation file for each function at ;
Receiving at the user interface a positioning of each connector to connect two operator blocks (see, e.g., id., col. 151, lines 5-17, and Fig. 41, describing and illustrating the algorithm to generate data processing pipeline previews in which the GUI pipeline creator provides the GUI through which the user can specify a graph of nodes and interconnections between nodes within the graph; and col. 140, lines 42-45, and Fig. 35A, describing and illustrating an interface diagram of an example graphical interface that provides a canvas for building data processing pipelines and describing a user allowed to specify a source node, transformation node, or write node and build a pipeline in either or both directions as needed); and
Generating a layout of the dataflow model on the user interface based on one or more semantic rules and one or more geometric rules (see, e.g., id., col. 141, lines 19-60, describing the user selecting certain features on interconnections to modify the processing pipeline such as to add a node along a new branch or to add a node along an existing branch, describing embodiments in which the display manager automatically scales, spaces, and aligns specified nodes for the user, describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes, and describing the display manager storing a set of rules for how to automatically scale, space, and align specified nodes and branches.  Note that layout constraints based on which nodes are 
Regarding Claim 2, Abdul-Jawad discloses the computer-implemented method of Claim 1, wherein the one or more semantic rules and one or more geometric rules further comprise: determining an amount of inputs for each operator block; determining an amount of outputs for each operator block; and determining a distance between the first endpoint and the second endpoint for each connector (see, e.g., Abdul-Jawad, Abstract, col. 141, lines 58-60, describing the display manager storing a set of rules for how to automatically scale, space, and align specified nodes and branches; col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added, describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes [representing rules related to an amount of inputs and outputs of one for the added node and adjacent nodes and related to a determined distance between connected nodes and the associated lengths of interconnections], and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection [representing rules related to an amount of inputs of one for added node in the added branch and an amount of outputs of two [or more] for the node preceding the added branch and related to determined distances between connected nodes and the associated lengths of interconnections]; and col. 149, lines 33-46, and Figs. 39A and 39B, describing and illustrating a graph representing a data processing pipeline 
Regarding Claim 3, Abdul-Jawad discloses the computer-implemented method of Claim 2, wherein generating the layout of the dataflow model further comprises: dynamically aligning a midpoint of a first operator block with a midpoint of a second operator block; and dynamically positioning the first endpoint of the connector at an output of the first aligned operator block and the second endpoint of the connector at an input of the second aligned operator block (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added, describing an example in which a node added along an existing branch is placed in-line with other nodes in the branch and is evenly spaced with the other nodes, and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; Figs. 35A, 35B, 38A, 44, and 46, illustrating interconnections meeting at midpoints on the sides of nodes, illustrating nodes scaled to the same size and aligned in rows and columns such that interconnections attached at side midpoints of nodes are aligned, and illustrating adjacent nodes in a row displayed with a directional interconnection that can be viewed as comprising endpoints at an output of a first node and an input of a second node; and 
Regarding Claim 4, Abdul-Jawad discloses the computer-implemented method of Claim 3, wherein the alignment is one of horizontal and vertical (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added, describing an example in which a node added along an existing branch is placed in-line [horizontal alignment] with other nodes in the branch and is evenly spaced with the other nodes, and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; and Figs. 35A, 35B, 38A, 44, and 46, illustrating nodes aligned in rows and columns).
Regarding Claim 5, Abdul-Jawad discloses the computer-implemented method of Claim 3, wherein the first endpoint is positioned on a side of the aligned first operator block facing the aligned second operator block at a midpoint of the side of the aligned first operator block facing the aligned second operator block, when the first operator block has one output, and wherein the second endpoint is positioned on a side of the aligned second operator block facing the aligned first operator block at a midpoint of the side of the aligned second operator block facing the aligned first operator block, when the second operator block has one input (see, e.g., Abdul-Jawad, col. 141, lines 33-41, describing the display manager automatically scaling, spacing, and aligning nodes for 
Regarding Claim 6, Abdul-Jawad discloses the computer-implemented method of Claim 1 further comprising, receiving a first operator block having a first output and a second output, wherein the first output is received at a second operator block and the second output is received at a third operator block (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user when nodes are added and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; Figs. 35A, 35B, 39A, and 39B, illustrating interconnections between a single node and two other nodes; and Fig. 35A, items 3511, 3512, and 3530, illustrating an interconnection between node 3511 and 3512 and an ; dynamically aligning a midpoint of the first operator block with a midpoint of the second operator, wherein the first operator block is adjacent to the second operator block (see, e.g., id., illustrating nodes 3511 and 3512 as adjacent and aligned in a horizontal space such that vertical midpoints are aligned); dynamically aligning a midpoint of the third operator block with a midpoint of the second operator block, wherein a first side of the third operator block faces a side of the second operator block and a second side of the third operator block faces a side of the first operator block, and the first side of the third operator block is different from the second side of the third operator block (see, e.g., id., illustrating nodes 3512 and 3530 aligned in a vertical space such that horizontal midpoints are aligned and such that the top side of node 3530 faces the bottom side of node 3512 and the left side of node 3530 faces the right side of node 3511); receiving a first connector to connect the first operator block to the second operator block; receiving a second connector to connect the first operator block to the third operator block (see, e.g., id., illustrating an interconnection between node 3511 and 3512 and an interconnection between node 3511 and 3530); positioning a first endpoint of the first connector on a side of the aligned first operator block facing the aligned second operator block at a midpoint of the side of the aligned first operator block facing the aligned second operator block (see, e.g., id., illustrating the interconnection between node 3511 and 3512 connecting the midpoint of the right side of node 3511 and the left side of node); positioning a second endpoint of the first connector on a side of the aligned second operator block facing the aligned first operator block at a midpoint of the side of the aligned second operator block facing the aligned first operator block (see, e.g., id., illustrating the interconnection between node 3511 and 3512 connecting the right side of node 3511 and the midpoint of the left side of node 3512); positioning a first endpoint of the second connector at a midpoint of the first connector; and positioning a second endpoint of the second connector at a midpoint of the third operator block on a side facing the first operator block (see, e.g., id., illustrating the interconnection between node 3511 and 3530 connecting the midpoint of the right side of node 3511 and the midpoint of the left side of node 3530).
Regarding Claim 9, Abdul-Jawad discloses a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Abdul-Jawad discloses a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Abdul-Jawad discloses a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Abdul-Jawad discloses a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Abdul-Jawad discloses a system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 14, Abdul-Jawad discloses a system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Abdul-Jawad discloses a non-transitory computer-readable medium corresponding to the methods of Claims 1 and 2.  The same rationales of rejection provided above are applicable. 
Regarding Claim 17, Abdul-Jawad discloses a medium corresponding to the method of Claim 3.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 
Regarding Claim 18, Abdul-Jawad discloses a medium corresponding to the method of Claim 4.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 
Regarding Claim 19, Abdul-Jawad discloses a medium corresponding to the method of Claim 5.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 
Regarding Claim 20, Abdul-Jawad discloses a medium corresponding to the method of Claim 6.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Jawad in view of Castellanos et al., U.S. Patent Application 2013/0283233 A1 (published Oct. 24, 2013) (hereinafter “Castellanos”).
Abdul-Jawad teaches the method of Claim 6 as discussed above and further teaches the method wherein the second connector includes a rounded right angle (see, e.g., Abdul-Jawad, col. 141, lines 33-45, describing the display manager automatically scaling, spacing, and aligning nodes for the user and describing an example in which a new branch is added and the display manager vertically aligns the first node in the new branch with a next node in the existing branch such as located after the branching interconnection; Figs. 35A, 35B, 39A, and 39B, illustrating interconnections between a single node and two other nodes such that an interconnection between a first node and a second nonadjacent node includes a rounded right angle; and Fig. 35A, items 3511 and 3530, illustrating an interconnection between node 3511 and 3530 that can be viewed as comprising a rounded right angle in that a vertical line curves to a horizontal line).
However, Abdul-Jawad does not explicitly teach a connector including a right angle (that is not rounded). 
Castellanos teaches a computer-implemented method (e.g., Castellanos, Abstract, describing a method that allows a programmer to create and edit a dataflow) wherein a second connector includes a right angle (see, e.g., id.
Abdul-Jawad and Castellanos are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for generating a layout of a dataflow model and with teachings directed toward dynamic alignment.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Abdul-Jawad and Castellanos and implement a computer-implemented method in which a second connector includes a right angle in order to cause a dataflow to look more organized (see Castellanos, para. 37; and in view of the aesthetic value of right angles well known in the art). 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul-Jawad in view of Nelson et al., U.S. Patent Application 2018/0321833 A1 (published Nov. 8, 2018) (hereinafter “Nelson”).
Regarding Claim 8, Abdul-Jawad teaches the method of Claim 1 as discussed above and further teaches the method further comprising: segmenting the dataflow model by determining an underlying code segment for each operator block; and determining a semantic alignment for each determined underlying code segment (see, e.g., Abdul-Jawad, col. 154, lines 20-56, describing and illustrating a routine implemented by the graphical programming system to filter nodes that can be added to a data processing pipeline, the routine comprising receiving a specification of one or more upstream or downstream nodes, analyzing the specified nodes to identify a filtered subset of possible nodes that are compatible with specified nodes, and causing display of those nodes to a user; col. 154, lines 56-67, describing examples in which a recommendation module recommends nodes based on handling of the same type of 
However, although Abdul-Jawad teaches use of JSON data for various purposes (see, e.g., Abdul-Jawad, col. 63, lines 11-16, and col. 81, lines 32-38), it does not explicitly teach an underlying code segment for each operator block being a JSON code segment. 
Nelson teaches a computer-implemented method (see, e.g., Nelson, Abstract, describing creating, executing, and managing flow plans) comprising: segmenting the dataflow model by determining an underlying JSON code segment for each operator block (see, e.g., id.
Abdul-Jawad and Nelson are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for generating a layout of a dataflow model and with teachings directed toward dataflow models stored in code-based documents.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Abdul-Jawad and Nelson and implement a computer-implemented method in which an underlying code segment for each operator block of a dataflow model is a JSON code segment in order to manipulate and manage dataflow models using established encoding formats (see, e.g., Nelson, para. 37; and in view of the JSON format well known in the art). 
Regarding Claim 15, Abdul-Jawad as modified by Nelson teaches a system corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Brown et al., U.S. Patent Application 2004/0268219 A1 (published Dec. 30, 2004), teaching methods of representing a data flow in which nodes are aligned in a hierarchy; Gaug et al., U.S. Patent Application 2009/0063999 A1 (published Mar. 5, 2009), teaching a markup language authoring system to create a dataflow design; Frenkiel et al., U.S. Patent Application 2014/0033173 A1 (published Jan. 30, 2014), teaching methods of displaying and transforming a dataflow layout; Ravindran et al., U.S. Patent Application 2015/0020043 A1 (published Jan. 15, 2015), teaching a method for specifying programs using a graphical specification and 
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
1/8/2022





/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174